      Case 3:17-cr-03883-JLS Document 153 Filed 03/26/21 PageID.1160 Page 1 of 1




1
2
3
4
5
                          UNITED STATES DISTRICT COURT
6                       SOUTHERN DISTRICT OF CALIFORNIA
7                          (HON. JANIS L. SAMMARTINO)
8
9    UNITED STATES OF AMERICA                 ) Case No. 17 cr 3883 JLS
                                              )
10             Plaintiff,                     ) ORDER
                                              )
11     v.                                     )
                                              )
12                                            )
     GUADALUPE RIVERA (1),                    )
13                                            )
               Defendant.                     )
14                                            )
15
16          Upon the joint motion of the parties, the Court finds there are fair and just
17   reasons to allow Defendant to withdraw her guilty plea to the Information and plead
18   guilty to the Superseding Information.
19          IT IS ORDERED that the joint motion is granted. The defendant’s guilty plea
20   to the Information is hereby deemed withdrawn.
21          IT IS SO ORDERED.
22   Dated: March 26, 2021
23
24
25
26
27
28

                                              ORDER
